Case 1:20-cv-00632-LMB-MSN Document 39 Filed 11/10/20 Page 1 of 1 PagelD# 947

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

BARROSO, INC., d/b/a/ GUAJILLO )
MEXICAN CUISINE, )
)
Plaintiff, )
) 1:20-cv-632 (LMB/MSN)
V. )
)
TWIN CITY FIRE INSURANCE CO., et al., )
)
Defendants.
ORDER

 

For the reasons stated during a telephone conference held on the record with attorneys for
plaintiff Barroso, Inc. (“plaintiff”) and defendant Twin City Fire Insurance Co. present, Plaintiff's
Motion for Partial Summary Judgment on the Issue of Coverage [Dkt. No. 17] is DENIED,
Defendant Twin City Fire Insurance Company’s Motion for Summary Judgment [Dkt. No. 22] is
GRANTED, and it is hereby

ORDERED that defendant Commonwealth of Virginia be and is DISMISSED from this
civil action; and it is further

ORDERED that the Clerk enter judgment under Federal Rule of Civil Procedure 58 in favor
of defendant Twin City Fire Insurance Co.

The Clerk is directed to forward copies of this Order to counsel of record, and close this
civil action.

Entered this jo aap of November, 2020.

Alexandria, Virginia

/s/ L
Leonie M. Brinkema
United States District Judge

—
